



COURT OF APPEAL FOR ONTARIO

CITATION: EllisDon Corporation v. Ontario Sheet Metal Workers' and Roofers' Conference and International Brotherhood of Electrical Workers, Local 586, 2015 ONCA 7

DATE: 20150108

DOCKET: C58371

MacFarland, LaForme and Lauwers JJ.A.

BETWEEN

EllisDon Corporation

Applicant

(Respondent)

and

Ontario Sheet Metal Workers and Roofers
    Conference and International Brotherhood of Electrical Workers, Local 586

Respondents

(Appellants)

and

Ontario Labour Relations
    Board

Respondent

(Respondent)

AND BETWEEN

Ontario Sheet Metal
    Workers and Roofers Conference and International Brotherhood of Electrical
    Workers, Local 586

Applicants

(Appellants)

and

EllisDon Corporation and
    Ontario Labour Relations Board

Respondents

(Respondents)

Ronald Lebi and Stephen Wahl, for the appellants, Ontario
    Sheet Metal Workers and Roofers Conference and International Brotherhood of
    Electrical Workers, Local 586

Alan J. Lenczner, Q.C. and Mark D. Contini for the
    respondent, EllisDon Corporation

Leonard Marvy, for the respondent, Ontario Labour
    Relations Board

Heard: October 8, 2014

Released:  November 17, 2014

On appeal from the judgment of the Divisional Court (Anne
    M. Molloy, Thomas R. Lederer and C. William Hourigan JJ.), dated September 27,
    2013, with reasons reported at 2013 ONSC 5808, on judicial review of decisions
    of Vice-Chair David A. McKee of the Ontario Labour Relations Board dated February
    13, 2012, reported at [2012] O.L.R.D. No. 480, and May 1, 2012, reported at [2012]
    O.L.R.D. No. 1491.

ADDENDUM

By the Court:

[1]

In this courts decision, released November 17, 2014, the appeal was
    allowed and the decision of the Ontario Labour Relations Board was restored.

[2]

By letter dated January 5, 2015, counsel for EllisDon questioned the
    intention of the court and asked whether EllisDon has two more years from the
    date of this courts decision obtain a legislative solution.

[3]

The courts intention was that the new two-year estoppel period
    originally set by the OLRB would start again on the date of this courts decision.

J.
    MacFarland J.A.

H.S.
    LaForme J.A.

P.
    Lauwers J.A.


